NATHAN, Judge.
In this appeal from a final judgment of dissolution of marriage, the husband challenges (1) the award to the wife of $20,-000.00 lump sum alimony to be paid from the husband’s share of the proceeds derived from the sale of the marital domicile; and (2) the award to the wife of title in the personal property on the premises, except for the husband’s personal effects.
The record reflects substantial evidentia-ry support for the award of $20,000.00 to the wife as lump sum alimony. This portion of the final judgment is affirmed. Shaw v. Shaw, 334 So.2d 13 (Fla.1976); Herzog v. Herzog, 346 So.2d 56 (Fla.1977); Storer v. Storer, 353 So.2d 152 (Fla. 3d DCA 1977).
However, we find that the award to the wife of all of the personalty in the marital home constitutes a gross abuse of the trial court’s discretion. There is no testimony in the record as to the ownership of the personal property, nor is there a showing by the wife of special equities therein. Therefore, we reverse this portion of the final judgment and remand the cause to the trial court with directions to entertain further hearing upon motion of either or both of the parties, relating to disposition of the personalty in the marital home.
Affirmed in part, reversed in part and remanded with directions.